                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

VITO A. PELINO,                                    )
                                                   )
              Plaintiff,                           )     Civil Action No. 18-1232
                                                   )     Judge David Stewart Cercone
                      v.                           )     Magistrate Judge Maureen P. Kelly
                                                   )
ROBERT GILMORE, MICHAEL ZAKEN,                     )
and STEPHEN DURCO,                                 )     Re: ECF No. 23
                                                   )
              Defendants.                          )


                                              ORDER

       Presently before the Court is Plaintiff’s Motion for Sanction, ECF No. 23, in which

Plaintiff Vito A. Pelino (“Plaintiff”) asks this Court to sanction Defendants’ counsel for the

manner in which counsel mailed to Plaintiff a waiver of service summons and a consent to

jurisdiction form.   Plaintiff claims that Defendants’ counsel is required by law to use the

procedure outlined by the Department of Corrections (“DOC”) for “Privileged Mail” to

correspond with Plaintiff. Id. Plaintiff is incorrect.

       Plaintiff asserts that Defendants’ counsel’s mail qualifies as “Privileged Mail” under the

following DOC policy provision defining such mail as:

           Mail from an elected or appointed federal, state or local official who has
           sought and obtained a control number issued by the [DOC’s] Office of
           Chief Counsel. NOTE: Not all correspondence between an inmate and
           elected or appointed federal, state, or local official will require privileged
           correspondence processing. Control numbers will only be issued when the
           underlying matter involves matters related to a confidential investigation
           process or similar concerns.

ECF No 23 ¶ 10 (citing DC-ADM 803(c.)).

       As pointed out in Defendants’ Response to Motion for Sanctions, ECF No. 25, litigation

of this case does not constitute a matter related to a confidential investigation process.
Correspondence from defense counsel with Plaintiff concerning this case is not Privileged Mail.

Thus, no sanction is warranted for counsel’s failure to utilize the Privileged Mail procedure. The

Court notes that Plaintiff has received the mail sent by Defendants’ counsel and has suffered no

consequence due to delay of such mail.

       AND NOW, this 4th day of December, 2018, IT IS HEREBY ORDERED that Plaintiff’s

Motion for Sanction, ECF No. 23, is DENIED.

       In accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rule 72.C.2 of

the Local Rules of Court, the parties are allowed fourteen (14) days from the date of this Order to

file an appeal to the District Judge which includes the basis for objection to this Order. Any

appeal is to be submitted to the Clerk of Court, United States District Court, 700 Grant Street,

Room 3110, Pittsburgh, PA 15219. Failure to file a timely appeal will constitute a waiver of any

appellate rights.



                                             BY THE COURT:

                                             /s/ Maureen P. Kelly
                                             MAUREEN P. KELLY
                                             UNITED STATES MAGISTRATE JUDGE




                                                    2
